DETAILED ACTION
Applicant: SCHMID, Gerard; YANG, Dajiang; WEBSTER, Eric A.G.; WANG, Xin; REARICK, Todd; CHOI, Changhoon; KABIRI, Ali; PRESTON, Kyle; & REED, Brian
Assignee: Quantum-Si Incorporated
Attorney: Amanda L. VARRICHIONE (Reg. No.: 76,803)
Filing: Non-Provisional Application filed 02 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application claims priority to Prov. App. 62/984,229 filed 02 March 2020 which is related to PCT/US2021/020521 filed 02 March 2021. 

Information Disclosure Statement
The two information disclosure statements (IDSs) filed 06/02/2021 and 06/02/2021 have been considered.
The Examiner would like to note that the Information Disclosure Statements (IDSs) submitted on 06/02/2021 & 06/02/2021 are extremely long.  For instance, the IDSs have 12 Foreign References (totaling 1,147 pages) and 17 Non-Patent References (totaling 436 pages) which were considered since the submissions are in compliance with the provisions of 37 CFR 1.97, however, they were only given a brief consideration since there isn’t any effective way to thoroughly search all of the references fully in a timely manner, while the US Patents and US Publications were more easily considered since they can sufficiently be reviewed using search tools available to the Examiner.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant.  If the Applicant(s) is/are aware of pertinent material in the references, they should so state in a response to this Office action.  Applicant is reminded of MPEP §2004, ¶13:
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

Furthermore, the USPTO has stated that "[c]onsideration by the examiner of the information submitted in an IDS means that the examiner will consider the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above. See Guidelines for Reexamination of Cases in View of In re Portola Packaging, Inc., 110 F.3d 786, 42 USPQ2d 1295 (Fed. Cir. 1997), 64 FR at 15347, 1223 Off. Gaz. Pat. Office at 125 (Office Response to Comment 6).  The Examiner respectfully requests that any references in the previously submitted IDSs relevant to “determination of information about a sample emission including any of: wavelength intensity, luminescence lifetime, pulse duration and interpulse duration characteristics" be brought to the Examiner’s attention, as they would be of the "most significance".   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “the information comprising at least one of pulse duration information and/or interpulse duration information” which is indefinite since the use of “at least one of” and “and/or” makes it unclear if the claim scope for “information” could include both “pulse duration” and “interpulse duration”, since “at least one of” and “and/or” each cover the inclusion of one or both of the listed items but have slightly different meanings.  The claim should be amended to “the information comprising at least one of pulse duration information and interpulse duration information” or “the information comprising pulse duration information and/or interpulse duration information”.   Claims 2-7 inherit this rejection.  For purposes of examination, “information” may correspond to “pulse duration”, “interpulse duration”, or “pulse and interpulse durations”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg et al. (US Pub. 2016/0133668).
Regarding claims 1, 8-10, and 14-16, Rothberg et al. discloses an integrated circuit (Rothberg et al.: Fig. 13 integrated circuit 1300) (claims 1 & 8) and method (claim 14), comprising:

    PNG
    media_image1.png
    470
    1624
    media_image1.png
    Greyscale

at least one photodetection region (Fig. 2A region 102; ¶¶139-143 pixel 100 including photodetection region 103) configured to generate charge carriers responsive to incident photons emitted from a sample (¶118 amino acids; ¶175 luminescent sample linked to a nucleic acid);
at least one charge storage region (Fig. 2A region 108) configured to receive the charge carriers from the photodetection region (¶140); and
at least one component (Fig. 13 control circuit 1304; ¶¶288-294 microprocessor or control circuit 1304) configured to obtain information about the incident photons (¶294 analysis of timing of photon arrival including fluorescence lifetime), the information comprising: at least one of pulse duration information (Fig. 1B pulse duration; ¶¶134-136 time-of-flight measurements use pulse duration to image depth in samples; ¶¶137-138 time binning uses pulse duration information; ¶¶194-196 trigger event may be optical pulse) and/or interpulse duration information (¶113 period of excitation pulse waveforms) and at least one member selected from a group comprising wavelength information (¶¶282-285 wavelength discrimination), luminescence lifetime information (Fig. 1B; ¶¶193-203 fluorescent lifetime measurements or time-of-flight imaging; ¶285; ¶294), and intensity information (Fig. 1B; ¶108 fluorescence lifetime use intensity measurements; ¶¶113-115) (claim 1); and
comprising the members including all of wavelength information (¶¶282-285), luminescence lifetime information (Fig. 1B; ¶¶193-203; ¶285; ¶294), intensity information (Fig. 1B; ¶108; ¶¶113-115), pulse duration information (Fig. 1B pulse duration; ¶¶134-136; ¶¶137-138; ¶¶194-196), and interpulse duration information (¶113) (claims 8-10 & 14-16).

Regarding claims 2 and 11, Rothberg et al. further discloses wherein the at least one component (Fig. 12 pixel 1100; Fig. 13 integrated circuit 1300 pixel array 1302 control circuit 1304) is further configured to identify the sample based at least in part on the information (¶¶204-209 enable detecting and/or identifying luminescent molecules based on whether luminescence is detected in a first time period) obtained by the at least one component (Fig. 12 pixel 1100; Fig. 13 integrated circuit 1300 pixel array 1302 control circuit 1304).
Regarding claims 3, 12, and 17-18, Rothberg et al. further discloses wherein identifying the sample comprises identifying at least one fluorescent marker (¶¶102-116 – detection/quantification of molecules using luminance lifetimes & luminescent markers), and the at least one component (Figs. 12-13) is further configured to identify at least one molecule (¶118 molecules identified with fluorescent tags/markers including amino acids) to which the at least one fluorescent marker is attached (¶118).
Regarding claims 4, 13, and 19, Rothberg et al. further discloses wherein identifying the at least one molecule comprises identifying at least one amino acid (¶118 amino acid).
Regarding claims 5 and 20, Rothberg et al. further discloses wherein the information about the incident photons is based at least in part on one or more characteristics (¶¶102-104 temporal characteristics may identify luminescent molecules; ¶118 identification based on lifetime related to characteristics of molecular interactions; ¶¶124-129 temporal characteristics characterize tissues; ¶¶134-136 time-of-flight measurements; ¶¶137-140 time binning in storage regions/bins) of the charge carriers stored in the at least one charge storage region (Fig. 2A region 108; ¶¶137-140).
Regarding claim 6, Rothberg et al. further discloses wherein the pulse duration information is obtained at least in part by determining a length of a time interval during which the total number of incident photons being received (¶¶134-136 time-of-flight measurements; ¶¶137-140 time binning in storage regions/bins) by the at least one photodetection region exceed a threshold (¶278).
Regarding claim 7, Rothberg et al. further discloses wherein the at least one component comprises at least one processor (Fig. 13 control circuit 1304; ¶¶288-294 microprocessor or control circuit 1304).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothberg et al. (US Pub. 2019/0237160) – which discloses a machine learning enabled device for sequencing nucleic acids (Rothberg ‘160: Fig. 3 device 300; ¶¶2-4) including identifying pulse and interpulse information (¶¶77-97;  ¶¶129-132).

    PNG
    media_image2.png
    448
    1372
    media_image2.png
    Greyscale

Rothberg et al. (US Pub. 2017/0349944) – which discloses a device for identifying nucleotides based on obtaining characteristics of light detected from luminescent labels (Rothberg ‘944: Fig. 1A-1B; Fig. 3; Abstract; ¶¶43-52; ¶¶58-63).

    PNG
    media_image3.png
    282
    812
    media_image3.png
    Greyscale

McCaffrey et al. (US Pub. 2012/0019828) – which discloses an integrated analysis system with a plurality of reaction cells (816), optical sensors, and a processor (McCaffrey et al.: Fig. 2B computer 820,822) including a flexible high speed molecular sequencing (¶¶175-180).

    PNG
    media_image4.png
    494
    419
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884